                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     May 21, 2021
                                   The Commissioner's request for an extension of time to file the certified
By CM/ECF
                                   administrative record ("CAR") (ECF No. 17) is GRANTED. The
Honorable Sarah L. Cave            Commissioner shall file the CAR by June 21, 2021.
United States Magistrate Judge
United States Courthouse           The Clerk of Court is respectfully directed to close ECF No. 17.
500 Pearl St.
New York, NY 10007-1312            SO ORDERED        5/21/2021

   Re:        Riaz vs. Saul, 20-cv-8418 (JPC/SLC)

Dear Judge Cave:

This Office represents the Commissioner of Social Security (Commissioner) in the above-
referenced action pursuant to 42 U.S.C. § 405(g), challenging a decision by the Commissioner
denying Plaintiff’ s application for benefits. Pursuant to the Court’s Order dated April 20, 2021
(CM/ECF No. 16), the Commissioner is to file a certified administrative record (CAR) by May
21, 2021. The undersigned respectfully requests a 30-day extension of this deadline to June 21,
2021, to file the CAR.

This is the Commissioner’ s fourth request for an extension of the deadline to file this CAR. The
extension is necessary because teleworking and other temporary workplace changes since mid-
March 2020 due to the COVID-19 pandemic continue to significantly impact the operations of
the Social Security Administration’ s Office of Appellate Operations (OAO) and materially affect
its ability to prepare certified administrative records, including obtaining transcriptions of
hearing recordings from private contractors (transcription vendors). See generally April 29,
2021 Declaration by Executive OAO Director Jebby Rasputnis (Decl.) (attached). Over the past
year, OAO has redesigned its business process to allow for a virtual CAR preparation process,
and has worked and continues to work to expand and improve this process, particularly in order
to accommodate the increased number of new court cases. See Decl. ¶¶ 2-6. After months of
piloting new processes, updating vendor agreements, and making staffing changes, OAO
continues to work towards increasing its productivity of the transcriptions of the hearing
recordings in several respects. See Decl. ¶ 2. First, it is providing transcription vendors with
direct access to the hearing recordings. See Decl. ¶ 2. Second, OAO secured additional
transcription vendor capacity, and is continuing to seek additional capacity. See Decl. ¶ 2.
Third, OAO increased its own participation in the transcription process by establishing an in-
house transcription cadre with updated technology, and working with agency closed captioners
to assist with transcription. See Decl. ¶ 2. These changes have enabled OAO to increase its
CAR production. For instance, OAO is averaging production of over 700 transcripts per week,
which is almost double the number of transcripts it produced prior to the COVID-19 pandemic.
See Decl. ¶ 3.
